DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 01/18/2022 have been presented under AFCP 2.0 program for examination. In the amendments, claim 1, 8 and 15 are amended to recite, “the scaling factor is determined based on the TPMI”, the scope of which has been changed by the newly amended features. 
Since it would require further search and/or consideration because of the changed scope, the allowability of the amended claims cannot be determined without additional search and/or consideration. As such, the presented amendments do not place the claims into condition for allowance and the claims will NOT be entered.

With regard to the claim objections, Applicant’s arguments filed 01/18/2022
in view of the amendments have been fully considered and are partially persuasive. The objection to claim 5 is not overcome. However, the amendments will not be entered in view of the reasons set forth above.

With regard to the 112(b) rejections, Applicant’s arguments filed 01/18/2022
in view of the amendments have been fully considered and are persuasive. However, the amendments will not be entered in view of the reasons set forth above.

With regard to the 103 rejections, Applicant’s arguments filed 01/18/2022


Regarding the amended feature, “the scaling factor is determined based on the TPMI”, Sridharan discloses, power scaling mode is determined based on a TPMI(s) [¶0136]. The power scaling mode can be interpreted as changing uplink transmit power which is a power scaling factor. 

Although the cited references of record, taken alone or in combination does not explicitly disclose, the amended feature, as set forth above, new prior art, Park et al (US Publication No. 2020/0287602), searched by the examiner even with limited time allotted with AFCP 2.0 program, discloses, power scaling factors and their association with TPMI(s). See, ¶0514.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        





/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469